IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,841



                        EX PARTE RODNEY C. JONES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2005-411,112-A IN THE 140TH DISTRICT COURT
                         FROM LUBBOCK COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to eight (8) years’ imprisonment. The Seventh Court of Appeals dismissed

Applicant’s direct appeal because the notice of appeal was untimely filed. Jones v. State, No. 07-06-

0180-CR, (Tex. App. – Amarillo, 2006, no pet.) (not designated for publication).

       Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to file a timely notice of appeal. We remanded this application to the trial court for findings
                                                                                              Jones -- 2

of fact and conclusions of law.

        The trial court has determined that trial counsel was ineffective and that counsel’s deficient

performance prejudiced Applicant. We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time appeal of the judgment of conviction in Case No. 2005-411,112-A from the

140th Judicial District Court of Lubbock County. Applicant is ordered returned to that time at which

he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: February 13, 2008
Do Not Publish